FILED
                                                                                             June 11, 2021
                                                                                               released at 3:00 p.m.
                                                                                           EDYTHE NASH GAISER, CLERK
                                   STATE OF WEST VIRGINIA                                  SUPREME COURT OF APPEALS
                                                                                                OF WEST VIRGINIA
                                 SUPREME COURT OF APPEALS



State ex rel. D. Keith Randolph, Prosecuting Attorney for
Boone County, West Virginia,
Petitioner

vs)    No. 20-0945 (Boone County CC-03-2019-F-30)

The Honorable William S. Thompson, Judge of the Circuit Court
of Boone County, West Virginia, and Jennifer Spencer,
Respondents

                                    MEMORANDUM DECISION

        Petitioner State of West Virginia, through D. Keith Randolph, Prosecuting Attorney for
Boone County, West Virginia, 1 seeks a writ prohibiting the Circuit Court of Boone County from
enforcing its October 29, 2020, order dismissing Respondent Jennifer Spencer’s 2 criminal
indictment under the mandate in West Virginia Code § 62-3-21 (1959) that a criminal defendant
is forever discharged from prosecution for the offense upon which he or she was indicted if three
regular terms of court pass without trial on that offense. 3

        Upon consideration of the standard of review, the briefs, the record presented, and oral
argument, the Court finds that this case satisfies the “limited circumstances” requirement of Rule
21(d) of the Rules of Appellate Procedure and is appropriate for a memorandum decision rather
than an opinion. For the reasons set forth below, we grant the State’s petition for writ of prohibition
as moulded.

                                   I. Facts and Procedural History

        The State contends it is entitled to a writ prohibiting the Circuit Court of Boone County
from enforcing its order dismissing the indictment against Ms. Spencer because three regular terms
of court have not passed since the time of the indictment. So, as a preliminary matter, we note that

       1
          The State is represented by Karen Villanueva-Matkovich, Esq., Deputy Attorney General, and
Jennifer L. Anderson, Esq, Assistant Prosecuting Attorney in and for Boone County.
       2
           Ms. Spencer is represented by Troy D. Adams, Esq.
       3
           West Virginia Code § 62-3-21 provides, in relevant part:
                 Every person charged by presentment or indictment with a felony or misdemeanor,
                 and remanded to a court of competent jurisdiction for trial, shall be forever
                 discharged from prosecution for the offense, if there be three regular terms of such
                 court, after the presentment is made or the indictment is found against him, without
                 a trial[.]

                                                      1
Rule 2.25 of the West Virginia Trial Court Rules states that regular terms of court in Boone County
begin on the third Monday in January, April, and September. 4 With that in mind, we now set out
the relevant facts and procedural history.

        On January 24, 2019, a Boone County grand jury indicted Ms. Spencer on a single count
of the felony offense of “Malicious Assault” as a result of an incident that occurred in September
2018. 5 During the April 2019 term, on August 20, 2019, a jury trial commenced. But, trial ended
in a mistrial after the State’s witness refused to answer questions on direct examination, became
emotional, and left the witness stand and the courtroom without being dismissed. And, prior to
taking the stand, the same witness discussed with a family member the content of opening
statements and the testimony of preceding witnesses.

        A second jury trial was scheduled to begin during the September 2019 term, on October
29, but the State moved to continue that trial in order to permit the completion of Ms. Spencer’s
final divorce hearing in the Family Court of Boone County. We can glean from the record that the
continuance was founded on the State’s intention to secure the testimony of Ms. Spencer’s then-
husband after the divorce was final so Ms. Spencer could not assert marital privilege to impede
the testimony. The circuit court granted the continuance and trial was reset for January 7, 2020.
However, the circuit court acting on its own later continued the January 7 trial to avoid a scheduling
conflict with an unrelated trial already in progress.

       After a hearing in February 2020, Ms. Spencer’s trial was reset for March 17, 2020, during
the January 2020 term. 6 Before the trial could begin, the COVID-19 pandemic set the world on
edge and this Court issued several administrative orders to mitigate the spread of the virus among
court personnel, litigants, and the public. First, on March 16, 2020, this Court issued an
administrative order continuing generally all criminal trials until April 10, 2020, except “where a
criminal defendant’s speedy trial rights may preclude continuation of such trial.” 7 Shortly after,
on March 22, 2020, this Court issued a second administrative order which declared a judicial
        4
         The terms of court relevant to this case began on January 21, 2019 (the January 2019 term), April
15, 2019 (the April 2019 term), September 16, 2019 (the September 2019 term), January 20, 2020 (the
January 2020 term), and April 20, 2020 (the April 2020 term).
        5
          Ms. Spencer was indicted three days into the January 2019 term. We take care to note that, under
the plain language of West Virginia Code § 62-3-21, the term of court during which a person is indicted
does not count towards the calculation of the three-term rule, as the rule only counts “three regular terms
of such court, after the presentment is made or the indictment is found against him.” (Emphasis added).
See also Syl. Pt. 1, State ex rel. Spadafore v. Fox, 155 W. Va. 674, 186 S.E.2d 833 (1972) (“Under the
provisions of Code, 62-3-21, as amended, the three unexcused regular terms of court that must pass before
an accused can be discharged from further prosecution are regular terms occurring subsequent to the ending
of the term at which the indictment was returned. The term at which the indictment was returned can not
[sic] be counted as one of the three terms.”).
        6
          This would have been the final term in which the circuit court could have scheduled Ms. Spencer’s
trial without running afoul of the three-term rule as the first (April 2019) and second (September 2019)
terms that counted under the statute had expired.
        7
           See Supreme Court of Appeals of West Virginia, Administrative Order (Mar. 16, 2020). Notably,
had normal trial operations resumed on April 10, 2020, the circuit court could have scheduled Ms. Spencer’s
trial within the January 2020 term in Boone County, as that term was not set to end until April 20.

                                                    2
emergency and stayed all jury trials until April 10, 2020. 8

        On March 25, 2020, the circuit court on its own continued Ms. Spencer’s trial generally in
accordance with these administrative orders. And, on April 3, 2020, this Court issued a third
administrative order extending the judicial emergency through May 1, 2020. 9 As such, the circuit
court was unable to schedule Ms. Spencer’s trial before the April 2020 term began on April 20,
2020. So, in the April 2020 term, on August 20, Ms. Spencer filed a motion to dismiss her
indictment under West Virginia Code § 62-3-21 because three terms of court had passed without
trial. The circuit court held a hearing on September 15, 2020, and issued an order dismissing the
indictment on October 29, 2020. On November 30, 2020, the State filed the current petition for
writ of prohibition.

                                          II. Standard of Review

      This Court has long applied the standard enumerated in Syllabus Point 4 of State ex rel.
Hoover v. Berger 10 to petitions for writs of prohibition:

                In determining whether to entertain and issue the writ of prohibition for
        cases not involving an absence of jurisdiction but only where it is claimed that the
        lower tribunal exceeded its legitimate powers, this Court will examine five factors:
        (1) whether the party seeking the writ has no other adequate means, such as direct
        appeal, to obtain the desired relief; (2) whether the petitioner will be damaged or
        prejudiced in a way that is not correctable on appeal; (3) whether the lower
        tribunal’s order is clearly erroneous as a matter of law; (4) whether the lower
        tribunal’s order is an oft repeated error or manifests persistent disregard for either
        procedural or substantive law; and (5) whether the lower tribunal’s order raises new
        and important problems or issues of law of first impression. These factors are
        general guidelines that serve as a useful starting point for determining whether a
        discretionary writ of prohibition should issue. Although all five factors need not
        be satisfied, it is clear that the third factor, the existence of clear error as a matter
        of law, should be given substantial weight.

        This Court has also made clear that “[a] writ of prohibition will not issue to prevent a
simple abuse of discretion by a trial court. It will only issue where the trial court has no jurisdiction
or having such jurisdiction exceeds its legitimate powers.” 11 With this standard in mind, we now
turn to the parties’ arguments.


        8
         See Supreme Court of Appeals of West Virginia, Administrative Order, Re: Judicial Emergency
Declared (Mar. 22, 2020).
        9
          See Supreme Court of Appeals of West Virginia, Administrative Order, Re: Judicial Emergency
Declared, Amended Order (Apr. 3, 2020). Note, additional administrative orders followed this one and
further extended the judicial emergency and the statewide closure of the court system, but they are not
relevant to this discussion.
        10
             199 W. Va. 12, 483 S.E.2d 12 (1996).
        11
             Syl. Pt. 2, State ex rel. Peacher v. Sencindiver, 160 W. Va. 314, 233 S.E.2d 425 (1977).

                                                       3
                                               III. Analysis

        In support of its requested writ of prohibition, the State argues that the circuit court
exceeded its legitimate powers by dismissing and forever discharging from prosecution the
indictment in this case under West Virginia Code § 62-3-21. Specifically, the State contends that
§ 62-3-21 only applies when three regular terms of court have passed, and the January 2020 term
was not regular because the judicial emergency resulting from the COVID-19 pandemic forced a
statewide suspension of all jury trials. Ms. Spencer counters that § 62-3-21 does not contemplate
the existence of irregular terms of court. For the reasons discussed below, we agree with the State.

        We have held that “[t]he right to a trial without unreasonable delay is basic in the
administration of criminal justice and is guaranteed by both the state and federal constitution[s].
U.S. Const. Amend. VI; W. Va. Const. art 3, § 14.” 12 Further, “[i]t is the three-term rule, W.Va.
Code, 62-3-21, which constitutes the legislative pronouncement of our speedy trial standard under
Article III, Section 14 of the West Virginia Constitution.” 13 The three-term rule, set forth in West
Virginia Code § 62-3-21, states in relevant part:

              Every person charged by presentment or indictment with a felony or
       misdemeanor, and remanded to a court of competent jurisdiction for trial, shall be
       forever discharged from prosecution for the offense, if there be three regular terms
       of such court, after the presentment is made or the indictment is found against him,
       without a trial, unless the failure to try him was caused by his insanity; or by the
       witnesses for the State being enticed or kept away, or prevented from attending by
       sickness or inevitable accident; or by a continuance granted on the motion of the
       accused; or by reason of his escaping from jail, or failing to appear according to his
       recognizance, or of the inability of a jury to agree in their verdict[.]

        As noted, the pertinent question for this Court is whether three regular terms of court
passed without trial after Ms. Spencer was indicted by the grand jury such that the circuit court
properly dismissed the indictment against her. We find no difficulty in determining that three
regular terms of court did not pass from the time of Ms. Spencer’s indictment.

       As we recently held in Syllabus Point 6 of State ex rel. Porter v. Farrell 14

               [a] term of court during which a judicial emergency has been declared in
       response to the COVID-19 global pandemic and corresponding limits have been
       imposed upon the ability of courts to hold jury trials and/or conduct nonessential
       judicial proceedings is not a “regular” term of court as contemplated by the three-
       term rule set forth in West Virginia Code section 62-3-21 (eff. 1959).

In reaching this holding, we explained that “we long have held ‘regular’ in this context to mean
‘full’ and complete[.]’” 15 Further, we clearly recognized in Farrell that “the January 2020 term
       12
            Syl. Pt. 1, State v. Foddrell, 171 W. Va. 54, 297 S.E.2d 829 (1982).
       13
            Syl. Pt. 1, Good v. Handlan, 176 W. Va. 145, 342 S.E.2d 111 (1986).
       14
            — W. Va. —, — S.E.2d — (No. 21-0090, June 3, 2021).
       15
            Id. at —, — S.E.2d at — (citing Syl. Pt. 1, in part, Ex parte Anderson, 81 W. Va. 171, 94 S.E.

                                                      4
was not a full and complete term of court, and it does not count towards the calculation of the
three-term rule” 16 because “this Court issued no less than four separate orders which declared a
judicial emergency, stayed criminal trials, and barred all but the most essential court functions
from proceeding.” 17

        Applying Farrell’s holding here, we conclude that the State’s requested writ of prohibition
must issue as three regular terms of court did not pass in Boone County from the time of Ms.
Spencer’s indictment. Ms. Spencer was indicted in the January 2019 term of court, so the first
term that counted under the three-term rule was the April 2019 term. A trial occurred in that term,
but ended in a mistrial. 18 The second term, the September 2019 term, passed without trial, though
one was scheduled and twice continued, first on the State’s motion and second by the circuit court
acting on its own. So, the third term after Ms. Spencer’s indictment was the January 2020 term.
As clearly explained in Farrell, the January 2020 term was not a regular term of court because it
was “[a] term of court during which a judicial emergency [was] declared in response to the
COVID-19 global pandemic and corresponding limits [were] imposed upon the ability of courts
to hold jury trials and/or conduct non-essential judicial proceedings[.]” As such, the January 2020
term does not count for purposes of calculation of the three-term rule, and we can only conclude
that the circuit court exceeded its legitimate power in granting Ms. Spencer’s motion to dismiss
the indictment against her because three regular terms of court since her indictment had not yet
passed. 19

       For these reasons, we find that the State has demonstrated that it is entitled to a writ of
prohibition in this matter because three regular terms of court have not passed since the indictment


31 (1917) (“A person held under an indictment, without a trial, for three full and complete regular terms of
the court in which he is held to answer, after the term thereof at which the indictment was found, under
circumstances which do not excuse the failure of the state to bring him to trial, by virtue of the exceptions
in [W. Va. Code § 62-3-21] may obtain his discharge from prosecution on the indictment, on a writ of
habeas corpus[.]”). Accord State ex rel. Shorter v. Hey, 170 W. Va. 249, 255, 294 S.E.2d 51, 57 (1981)
(“[A]t least three full terms of court beyond the term of indictment must pass before, under W.Va. Code,
62-3-21, the constitutional right to a speedy trial is denied.”).
        16
             Farrell, — W. Va. at —, — S.E.2d at —.
        17
             Id.
        18
            The parties do not argue that the occurrence of a trial in the April 2019 term should exclude that
term from being counted for purposes of the three-term rule. We need not reach that question because it is
clear that, assuming it does count, three regular terms still did not pass after the time of indictment.
        19
           Furthermore, the terms which passed during the pendency of this writ of prohibition should not
be counted. See State ex rel. Boso v. Warmuth, 165 W. Va. 247, 249-50 n.1, 270 S.E.2d 631, 632-33 n.1
(1980) (overruled on other grounds by State ex rel. Sutton v. Keadle, 176 W. Va. 138, 342 S.E.2d 103
(1985)) (“In State v. Loveless, 142 W.Va. 809, 98 S.E.2d 773 (1957), we said that a regular term of court
occurring during the pendency of a writ of error granted defendant should not be counted. Likewise, a term
occurring during the pendency of a writ of prohibition should not be counted.”); accord State ex rel.
Erlewine v. Thompson, 156 W. Va. 714, 724-25, 207 S.E.2d 105, 111 (1973) (Haden, J. dissenting) (noting
that the Court has recognized an implicit suspension of the three-term rule when “it is impossible to try an
accused where the trial court loses jurisdiction to an appellate court for tis [sic] consideration of a writ of
error or certified question, the delay occasioned thereby being unavoidable.”).

                                                      5
was returned against Ms. Spencer. Therefore, the Circuit Court of Boone County is prohibited
from enforcing its October 29, 2020 order which granted Ms. Spencer’s motion to dismiss.

                                                                               Writ granted.




ISSUED: June 11, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                             6